Citation Nr: 1636734	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  11-32 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for right (dominant) upper extremity neuropathy, to include as a result of exposure to herbicides.

2.  Entitlement to service connection for left (non-dominant) upper extremity neuropathy, to include as a result of exposure to herbicides.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for left ear hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for a low back disorder.

7.  Entitlement to service connection for a right knee disorder.

8.  Entitlement to service connection for a left knee disorder.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) above. 

In January 2013, the Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing.  A transcript of the hearing is associated with the record.  

In November 2014, the Board remanded the claims on appeal for additional evidentiary development.  All development has been completed and the appeal has been returned to the Board for further consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless, electronic claims processing system.  There is also a second paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal, which contains the transcript of the January 2013 Board video conference hearing, as well as VA treatment records dated from May 2010 to October 2011 that were considered by the agency of original jurisdiction (AOJ) in the statements of the case issued in November 2011 and April 2012.  

The issues of entitlement to service connection for a low back, right knee, and left knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  At no time prior to the filing of the claim, or during the pendency of the claim, does the competent, credible, or probative evidence establish that the Veteran has been diagnosed with peripheral neuropathy affecting his right and left upper extremities.  

2.  Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest to a compensable degree within one year of the Veteran's discharge from service.

3.  Tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy affecting the right and left upper extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

3.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

VA's duty to notify was satisfied by a pre-rating letter sent to the Veteran in July 2010 that informed him of the information and evidence necessary to substantiate a service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter further advised him of the evidence and information necessary to establish a disability rating and an effective date.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran in the development of the claims decided herein, as the claims file contains his service treatment records, as well all available post-service reports of private and VA treatment.  The Veteran's statements in support of his claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.

The Veteran was also afforded VA examinations in conjunction with his hearing loss, tinnitus, and neuropathy claims in January 2011 and June 2015.  Neither the Veteran nor his representative have alleged that the examinations are inadequate, and review of the examination report reveals that they are, in fact, adequate in order to issue a decision on the claims decided herein.  Indeed, the examinations include interviews with the Veteran, a review of the record, full physical examination, and provide medical opinions that are supported by a rationale based upon the foregoing.  Therefore, the VA examinations are adequate to adjudicate the service connection claim being decided herein, and no further examination is necessary.

As noted, this appeal was previously before the Board in November 2014, at which time it was remanded for further development.  Consistent with the remand directives, the AOJ obtained the Veteran's records of inpatient treatment from the Ireland Army Hospital and also obtained an addendum VA opinion regarding the Veteran's hearing loss claim.  Thus, the Board finds substantial compliance with the November 2014 remand directives with respect to the issues decided herein.  Stegall v. West, 11 Vet. App. 268 (1998).

As also noted, the Veteran was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of the claims on appeal.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ stated the issues on appeal, and the VLJ and the Veteran's representative solicited information regarding the reasons why he believes service connection is warranted for the claimed neuropathy, hearing loss, and tinnitus disabilities.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims and no such evidence was identified.  Notably, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims on appeal and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Based on the foregoing, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). 

Service connection generally requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

For Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and, therefore, a presumptive disability.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA has also established a list of diseases, including acute and subacute peripheral neuropathy, for which a nexus to service will be presumed if a veteran was exposed to an herbicide agent during service.  See 38 C.F.R. § 3.309(e); see also 38 C.F.R. § 3.307.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Peripheral Neuropathy Claims

The Veteran is seeking service connection for peripheral neuropathy affecting his right and left upper extremities.  The Veteran has asserted that he first noticed reduced sensation in his upper extremities after he was involved in a motor vehicle accident during service and that he has periodically experienced symptoms since that time.  See January 2013 hearing transcript, pp. 3-4.  

The record also reflects that the Veteran served in Vietnam and is, therefore, presumed to have been exposed to the herbicide Agent Orange.  See 38 C.F.R. § 3.307.  As peripheral neuropathy is a disease for which presumptive service connection is available based upon herbicide exposure, this theory of entitlement is also reasonably raised.  

However, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1101.  Thus, evidence of current disability is a fundamental requirement for a grant of service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).

In McClain, the United States Court of Appeals for Veterans Claims (Court) held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  Id. at 321; see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a recent diagnosis of disability prior to the Veteran filing a claim is relevant evidence that must be considered).

After considering the pertinent evidence in light of the foregoing legal authority, the Board finds that the Veteran's claim for service connection for peripheral neuropathy affecting the bilateral upper extremities must be denied, as a competent diagnosis of the claimed disability has not been shown at any point prior or during the pendency of the claim.  

The Veteran was afforded a VA peripheral nerves examination in June 2015, during which he reported having occasional tingling and numbness down the back of his arms.  He also reported having intermittent pain in his bilateral shoulders down into the deltoid region for the past 20 to 30 years.  Despite the Veteran's subjective reports of neurologic symptoms in his upper extremities, objective clinical evaluation revealed that all of the nerves and radicular groups in the upper extremities were normal.  As such, the VA examiner stated that there was no diagnosed neurologic condition of the upper extremities on which to render a medical opinion.  

These findings are consistent with the other medical evidence of record which does not contain a competent diagnosis of peripheral neuropathy affecting the upper extremities.  Indeed, the post-service treatment records do not reflect that the Veteran has complained of or sought treatment for numbness, tingling, or any other neurologic symptoms involving the upper extremities; nor is there evidence showing he has been diagnosed with peripheral neuropathy at any time since discharge from service.  See VA and private medical records.  

The Board notes that the Veteran testified that he was treated for peripheral neuropathy by a chiropractor during the 1970s, but he also testified that the chiropractor is deceased and his practice is closed.  See Board hearing transcript, p. 17.  Therefore, records of that treatment are not available and, without those records, the Veteran's statements that the treatment provided was for peripheral neuropathy are not considered competent evidence of the disability.  

In this context, the Board notes that the Veteran is competent to report the presence and nature of his symptoms, including numbness and tingling in his upper extremities.  However, because his symptoms have not been attributed to an underlying disability, the Veteran's report of numbness, tingling, and pain in his upper extremities, without more, is not considered a competent diagnosis of disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Moreover, the Veteran, as a lay person, is not competent to offer a diagnosis of peripheral neuropathy, as he does not possess the requisite specialized knowledge.  In this regard, the Board finds that a diagnosis of peripheral neuropathy (as opposed to mere symptoms) requires clinical evaluation by a medical professional.  As such is a complex medical question, the Veteran is not competent to offer a diagnosis of peripheral neuropathy.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   Therefore, the Veteran's lay assertions, alone, do not provide competent, persuasive evidence of the claimed peripheral neuropathy disability.  

Additionally, as noted, the evidentiary record does not include any post-service treatment records that document any complaints, findings or diagnosis pertinent to peripheral neuropathy, and the Veteran has not presented or identified any outstanding medical records documenting any such complaints, findings, or diagnosis.  In short, there is no competent medical evidence of peripheral neuropathy at any point pertinent to this appeal.

In sum, the evidentiary record does not contain any competent and credible lay or medical evidence of a peripheral neuropathy at any point pertinent to this appeal - the first, essential criterion needed to establish entitlement to service connection.  In view of the foregoing, the Board finds the preponderance of the evidence is against the grant of service connection for peripheral neuropathy affecting the right and left upper extremities, as there is no evidence of a current disability, and the benefit-of-the-doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

The Veteran is seeking service connection for hearing loss and tinnitus, which he believes are a result of his in-service noise exposure.  During the January 2013 Board hearing, the Veteran testified that he served as an artillery crewman and was exposed to noise from towed and self-propelled artillery fire.  He further testified that, while he had some occupational and recreational noise exposure after service, he wore hearing protection.  

As an initial matter, the January 2011 VA audiological evaluation reveals that the Veteran has a current bilateral sensorineural hearing loss disability as defined under 38 C.F.R. § 3.385.  As such, the first element of service connection claim - a current disability - has been established in this case.  See Shedden, supra. 

With respect to the second element of a service connection claim, that of in-service incurrence or aggravation of a disease or injury, the Board observes that the Veteran's service treatment records (STRs) do not contain any complaints, treatment, or findings related to hearing loss and that he demonstrated normal hearing during audiograms conducted at his pre-enlistment and separation examinations in January 1968 and January 1970, respectively.

Despite normal audiometric findings at the time of his service discharge, there is no dispute that the Veteran was exposed to acoustic trauma during service.  In this regard, his DD214 confirms his report of serving as an artillery crewman, as it shows he served with the 1st U.S. Army C Battery, 3/3 Artillery unit, as a crewman.  As such, the Board finds the Veteran's reports of exposure to noise from artillery are consistent with the circumstances of his service.  Moreover, the Veteran is competent to testify as to his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  As such, the in-service injury requirement is satisfied in this case, despite the absence of complaints or treatment in the service treatment records.  See Shedden, supra.

Thus, the remaining inquiry is whether there is a nexus, or link between the Veteran's current hearing loss and his in-service acoustic trauma.  

During the January 2013 Board hearing, the Veteran testified that his post-service employer conducted hearing tests every year and he submitted records showing reports of audiograms conducted from October 2003 to October 2012.  He indicated that records dated earlier than October 2003 were not available.  Accordingly, the first evidence of right ear hearing loss is shown in the October 2003 audiogram which revealed a threshold of 60 dB in 4000Hz, while the first evidence of left ear hearing loss is shown in the October 2005 audiogram which revealed a threshold of 40 dB at 4000Hz.  There are no other post-service treatment records which demonstrate hearing loss complaints, treatment, or diagnosis prior to October 2003, including during the Veteran's first post-service year.  

Because hearing loss is not shown for more than 30 years after the Veteran was separated from service, presumptive service connection for hearing loss as a chronic disease, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

The Veteran was afforded a VA audiological examination in January 2011 during which the audiologist reviewed the claims and noted the Veteran manifested normal hearing bilaterally at the audiograms conducted at his enlistment and separation examinations in January 1968 and January 1970.  The January 2011 VA examiner also interviewed the Veteran and noted his report of military noise exposure from serving in an artillery unit and carrying a radio for an infantry unit in Vietnam, as well as his post-service occupational and recreational noise exposure.  While the examiner noted that, because of his duties as a field artillery crewman, the Veteran had a high probability of excessive noise exposure during service, the examiner opined that the Veteran's current hearing loss was less likely than not related to his military noise exposure.  In making this determination, the VA examiner noted that the service treatment records did not show a significant threshold shift in hearing in either ear when comparing the enlistment and separation physical.  

In November 2014, the Board determined that an addendum opinion was needed because it was not clear if the January 2011 VA examiner considered that two different standards for conducting audiometry testing were being used during this time period, namely the standards used by the American Standards Association (ASA) or International Standards Organization (ISO)-American National Standards Institute (ANSI).  In this regard, the Board noted that the separation examination affirmatively notes that the results were reported in the "ASA" standard, while the entrance examination does not identify which standard was used.

In April 2015, a VA audiologist reviewed the claims file and stated that, while the calibration standard used for testing was not indicated on the January 1968 audiogram, the corresponding audiometry tracing card is located in the STRs, which shows that the intensity scale used suggests that the audiometer was calibrated to the ASA standard.  The examiner stated that, because both the induction and separation hearing tests used the same ASA calibration standards, they can be directly compared and did not show a significant threshold shift in either ear.  The examiner also noted there were no complaints of hearing loss or tinnitus in the STRs, thereby establishing that the STRs did not show the onset of hearing loss or tinnitus directly during service.  

As for whether the Veteran manifested hearing loss or tinnitus within one year of separation from service, the April 2015 VA examiner stated there is no evidence showing the Veteran suffered a noise injury in service that would manifest as hearing loss or tinnitus after service, noting that the Veteran manifested normal hearing acuity during service without any significant threshold shirt bilaterally.  In this regard, the examiner explained that hearing loss, or even normal hearing with a significant threshold shift, would suggest the Veteran suffered a noise injury in service and also cited medical treatise information which reflects that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  Based on this evidence, the examiner stated there is no direct or empirical evidence that would suggest hearing loss occurred within a one-year period following discharge from service.  

In sum, the April 2015 VA examiner opined that the Veteran's current hearing loss was less likely than not incurred in or caused by an in-service injury, event, or illness.  

Together, the January 2011 and April 2015 VA opinions are considered the most competent, credible, and probative evidence of record with respect to whether the Veteran's current right ear hearing loss is related to military service, as they are based on a complete review of the record and have clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board also finds probative that there is no opposing or contrary medical opinion of record which suggests a nexus between the Veteran's current hearing loss and service.

Accordingly, the Board finds that the third element of direct service connection has not been met because a causal connection between the Veteran's current hearing loss and military service has not been established. 

The Board has considered the Veteran's lay assertions of a nexus between his military service and current hearing loss and notes that the Veteran is competent to report the hearing loss symptoms he has experienced and the noise to which he was exposed in service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran is not competent to attribute his hearing loss to any instance of his military service, as it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his claimed disability and service.  

In this regard, the Board notes that a diagnosis of hearing loss requires clinical evaluation and diagnosis by a medical professional.  As a result, the determination as to the presence and etiology of that disability is a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Indeed, the question of the etiology of the Veteran's hearing loss is not a simple medical question and it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his hearing loss and service.  

In addition, the Veteran has only offered conclusory statements regarding the relationship between his military service and hearing loss, while the opinions provided in January 2011 and April 2015 took into consideration all the relevant facts, as well as the author's medical expertise.  As such, the Veteran's statements regarding a nexus between his current hearing loss and military service are not considered competent or probative evidence favorable to his claim and are outweighed by the medical opinion provided by the April 2015 VA examiner.  

The Board notes that the Veteran has submitted an article entitled "Acceleration of Age-Related Hearing Loss by Early Noise Exposure: Evidence of a Misspent Youth," which he purports weighs against the medical treatise information cited by the April 2015 VA examiner, which states that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  The Board has reviewed the article submitted by the Veteran and notes that the summary of the article reflects that new research has revealed that noise exposure can result in a delayed and dramatic loss of cochlear neurons, which have important consequences for hearing, even after exposure in which the noise-induced threshold shift is completely reversible.  The article notes that previous noise exposure has significant, deleterious effects on the nature and progression of age-related hearing loss.  

While this evidence is considered competent and suggests that the Veteran's in-service noise exposure may have impacted the hearing loss he manifested several years after service, the findings of the article contemplate a noise-induced threshold shift in hearing that improved or reversed itself.  However, as noted by the January 2011 and April 2015 VA examiners, the audiograms conducted at entrance and separation from service do not reveal that there was a threshold shift in the Veteran's hearing, including one that improved or reversed itself, during service.  Without evidence establishing that the Veteran experienced a threshold shift in his hearing during service, the article does not provide a basis for the Board to grant the Veteran's claims, or even remand the claims for an additional opinion.  

In sum, the Board finds the preponderance of the evidence is against the grant of service connection for right and left ear hearing loss, as hearing loss is not shown during service, during the first post-service year, or for many years thereafter.  In addition, the most competent, credible, and probative evidence weighs against a finding that the Veteran's hearing loss is otherwise related to his military service.  Because the evidence preponderates against the Veteran's claims, the benefit-of-the-doubt doctrine is not for application.  See Gilbert, supra.  

Tinnitus

The Veteran has asserted that he currently has tinnitus that related to his in-service noise exposure.  

In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran reported having tinnitus at the January 2011 VA audiological examinations and during the January 2013 Board hearing.  This evidence sufficiently establishes the presence of the currently claimed disability, tinnitus.  Accordingly, the first element of service connection is established. 

With respect to in-service-incurrence, as noted, the Veteran has provided competent and credible lay evidence of in-service noise exposure as a result of his service as an artillery crewman.  Therefore, the in-service injury requirement is satisfied in this case. 

The question that remains is whether there is a nexus, or link, between the Veteran's current tinnitus and his military service, to include noise exposure.  

The January 2011 VA examiner noted the Veteran reported that his tinnitus began about four to five years before the examination, without any specific circumstance or date of onset reported.  During the January 2013 Board hearing, the Veteran testified that he did not have it before service and cannot remember a time after service where he did not have intermittent symptoms of tinnitus.  He also testified that his tinnitus has gradually gotten worse over the years.  The Veteran has asserted that the January 2011 VA examiner misreported his report regarding the onset of his tinnitus and indicated that his tinnitus has become more aggravating due to its intensity and frequency over the last four to five years.  See September 2015 statement from the Veteran.  

While there is conflicting evidence of record regarding the onset of the Veteran's tinnitus, the Board finds probative that the Veteran has never explicitly stated that his tinnitus began during service.  At best, the Veteran has established that his tinnitus began sometime after service, as he stated that he cannot remember a time after service where he did not have intermittent symptoms of tinnitus.  

The Board also finds probative that no medical professional has attributed the Veteran's current tinnitus to his military service, including his noise exposure therein.  The January 2011 VA examiner stated that the Veteran's tinnitus is at least as likely as not a symptom associated with hearing loss and opined that, because the evidence does not showing hearing loss was incurred in service, it is less likely as not that his tinnitus is related to his military service.  

Similarly, the April 2015 VA examiner stated that, without suffering a noise injury in service - as evidenced by the Veteran's normal hearing acuity without a significant threshold shift - there is no nexus linking his current complaints of tinnitus to his military noise exposure.  

In evaluating this claim, the Board places great probative weight on the medical opinions provided by the January 2011 and April 2015 VA examiners, as they are based upon all relevant facts in this case and are supported by well-reasoned rationale.  See Nieves-Rodriguez, supra; Stefl, supra.  Additionally, there is no opposing medical evidence or opinion of record which establishes, or even suggests, that the Veteran's current tinnitus was incurred in or is otherwise related to his military service.  

The Board has also considered the Veteran's lay statements offered in support of his claim; however, the Board the Veteran is not competent to attribute his tinnitus to any instance of his military service, as he has not demonstrated that he is qualified through specialized education, training, or experience to offer an opinion on the relationship between his tinnitus and service.  Rather, such is a complex question that requires expertise.  Specifically, it involves the impact of acoustic trauma and loud noises on the auditory functioning of the ear.  Thus, the Veteran is not competent to render an opinion regarding the etiology of his tinnitus and his opinion on such matter is not probative.  See Woehlaert, supra.

Accordingly, as tinnitus is not shown to be causally or etiologically related to any disease, injury, or incident in service, service connection for tinnitus is not warranted.  In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine; however, the preponderance of the evidence is against the Veteran's claim and, thus, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy affecting the right and left upper extremities is denied.  

Entitlement to service connection for bilateral hearing loss is denied. 

Entitlement to service connection for tinnitus is denied.



REMAND

The Veteran is seeking service connection for a back disorder which he has asserted was incurred as a result of a motor vehicle accident (MVA) that occurred during service.  He is also seeking service connection for right and left knee disorders as secondary to the back disorder.  See January 2013 Board hearing transcript.  

The Veteran's STRs confirm that he was involved in an MVA in December 1969, during which he struck his head on the steering wheel and resulted in him losing consciousness and suffering a concussion and lacerations on his face.  While the STRs do not contain any complaints or treatment for problems with his back or knees, the Veteran has asserted that he had problems with his back and knees during service but that he self-treated with over-the-counter medication, ice, heating pads, and rest because he did not want to go to sick call and be considered a malingerer.  See July 2015 statement from the Veteran.  

The Veteran was afforded a VA spine examination in June 2015, during which he reported the onset of his back problems during service after lifting artillery rounds and following the MVA.  He also reported that he has been treated for back problems off and on since service.  X-rays revealed degenerative disc disease and the examiner rendered a diagnosis of intervertebral disc syndrome.  As for the etiology of the Veteran's back disability, the June 2015 VA examiner opined that the disability is less likely than not directly or proximately caused by the in-service MVA, as the STRs are silent for a back condition, the separation examination revealed a normal spine exam, and the Veteran denied having recurrent back pain at that time.  The examiner also noted that post-service treatment records are negative for a back condition until 2012, 42 years after service.  

While the examiner noted that there is no evidence of a back condition until 2012, review of the record shows the Veteran manifested mild spondylosis of the thoracolumbar spine in August 2004.  Additionally, while there is no evidence of treatment for a back condition until 2004, the Veteran has stated that he received treatment for back problems off and on since service, which suggests that he experienced periodic back symptoms after service.  In this regard, the Board notes that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology" and the Veteran is considered competent to report the onset and ongoing nature of his symptom following service.  See Savage v. Gober, 10 Vet. App. 488, 496 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

Further, while the examiner correctly noted the STRs do not contain any evidence of a back condition, the Board finds that further consideration should be given as to whether the impact of the MVA, which was severe enough to result in loss of consciousness and a concussion, likely resulted in the degenerative changes in the Veteran's back, even if manifested several years after service.  See 38 C.F.R. § 3.303(d).  Thus, additional development as indicated below should be accomplished.  

An additional medical opinion also is needed regarding the Veteran's claimed right and left knee disorder.  The June 2015 VA examiner stated that there is no diagnosis of a knee condition, as she noted that the available post-service treatment records are silent for a knee condition.  However, the June 2015 VA examination revealed decreased motion in both knees, with objective evidence of painful motion in the right knee and crepitus and decreased muscle strength in the left knee.  Given this, an addendum opinion is needed to clarify whether the Veteran has a current bilateral knee disability.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the June 2015 VA examiner and request that she provide an addendum to her previous examination report that addresses the following: 

(a) Is it at least as likely as not (i.e., a probability of 50 percent) that the Veteran's current back disability was incurred in or is otherwise related to his military service, including the MVA that occurred during service?

In addressing the above, the VA examiner should consider and discuss all relevant medical evidence and lay assertions-to include the Veteran's assertions of back pain and periodic problems during and since service, as well as 2004 diagnoses of spondylosis.  

The examiner is also requested to address the likelihood that the impact of the MVA, which was severe enough to result in loss of consciousness and a concussion, resulted in the degenerative changes in the Veteran's back, even if manifested several years after service.  

(b) Given the objective clinical findings of decreased motion in both knees, painful motion in the right knee and crepitus, and decreased muscle strength in the left knee at the June 2015 VA knee examination, the examiner is requested to clarify if those symptoms are attributable to an underlying disease or disability and, if not, explain why.  

(c) A rationale should be provided for each opinion offered.  If the foregoing cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report and explain why this is so. 

(d) If the June 2015 VA examiner is no longer available, another medical professional knowledgeable in musculoskeletal disabilities should be requested to provide the opinions. 

2. After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If the claims remain denied, issue to the Veteran and his representative a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

The Veteran need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


